Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                 CASE NO: 1:18-CV-25106-KMW-CMM


   UNITED AMERICAN CORP.,

                    Plaintiff,

             v.

   BITMAIN, INC., SAINT BITTS LLC d/b/a
   BITCOIN.COM, ROGER VER, BITMAIN
   TECHNOLOGIES LTD., BITMAIN
   TECHNOLOGIES HOLDING COMPANY,
   JIHAN WU, PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   AMAURY SECHET, SHAMMAH
   CHANCELLOR, and JASON COX,

                    Defendants.



              DEFENDANTS’ OPPOSITION TO UNITED AMERICAN
       CORPORATION’S MOTION FOR ENLARGEMENT OF TIME FOR SERVICE

            Defendants Shammah Chancellor, Bitmain Inc., Payward Ventures, Inc., and Jesse Powell

  oppose United American Corporation’s (“UAC”) Motion for Enlargement of Time to Serve

  Defendant Jason Cox and Status Report as to Remaining Foreign Defendants (ECF No. 47) (the

  “Motion”). UAC fails to show it has been diligent in attempting service or that good cause exists

  for the extraordinary extensions it now seeks, and the Court should deny UAC’s request to write

  itself a blank check to effect service at some more convenient but undefined point in the distant

  future.
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 2 of 8



                                              Background

         On January 18, 2019, the Court sua sponte issued an Order in which it noted that “[a]ny

  defendant not served within the time frame provided under Rule 4(m) of the Federal Rules of Civil

  Procedure . . . will be dismissed from this case without prejudice.” ECF No. 37 (the “Order”).

  There is no dispute that the Order applies to unserved Defendant Jason Cox; UAC asks for a 120-

  day extension of the deadline imposed under Rule 4(m) in which to serve Cox. UAC takes the

  position that the Order does not impose any deadline to serve “foreign” defendants Saint Bitts

  LLC, Roger Ver, Bitmain Technologies Ltd., Bitmain Technologies Holding Company, Jihan Wu,

  and Amaury Sechet, because the 90-day time period for service provided for under Rule 4(m) does

  not apply to service in a foreign country. See Motion ¶ 7.

                                               Argument

         UAC’s Motion would entitle it to proceed at its own pace with no constraints on the timing

  of service of foreign defendants. There is no good cause to countenance such indeterminate delay,

  which is contrary to precedent that requires UAC to attempt service within a reasonable amount

  of time. UAC also has not demonstrated good cause for a 120-day extension to serve Mr. Cox.

  1.     Foreign Defendants

         UAC mistakenly presupposes that the Federal Rules of Civil Procedure and this Court’s

  Order provide for an indefinite, years-long period in which it may attempt to effect service on

  foreign defendants. “[A] plaintiff does not have an unlimited amount of time to serve a foreign

  country defendant . . . [and] is required to take efforts to attempt service within a reasonable amount

  of time.” Plantation Gen. Hosp., L.P. v. Cayman Islands, No. 09–60884, 2010 WL 731853, at *1

  (S.D. Fla. Feb. 26, 2010). At a broader level, this Court “has the inherent authority to control and

  manage its own docket to allow the expeditious disposition of cases.” Ziegler v. M/V Intermission,
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 3 of 8



  No. 17-CV-60693, 2017 WL 4119410, at *3 (S.D. Fla. Sept. 18, 2017). Accordingly, “if service

  in a foreign country is not pursued in a diligent fashion, the district court can dismiss the action

  because of the plaintiff’s failure to prosecute.” 4B CHARLES A. WRIGHT, ARTHUR R. MILLER, &

  ADAM N. STEINMAN, FEDERAL PRACTICE AND PROCEDURE § 1137 (4th ed. 2015).

         UAC’s Motion is more telling for what it does not say than for what it does say; it provides

  little in the way of concrete details describing its diligence in attempting to serve the foreign

  defendants. UAC notes that it hired third-party Judicial Process & Support Inc. to assist it with

  foreign service, but fails to indicate (i) when it retained Judicial Process & Support, (ii) what

  specific steps Judicial Process & Support has undertaken to effect service on the foreign

  defendants, or (iii) what, if any, obstacles Judicial Process & Support has encountered that justify

  indefinite delay. See Motion ¶ 9. Similarly, UAC observes that it must secure letters rogatory to

  effect service on defendants resident in Saint Kitts, and intimates that this process—which it

  assumes must involve the State Department—is likely to be “lengthy.” See id. ¶ 10. But UAC has

  not even taken the necessary step of moving the Court to issue letters rogatory, which a casual visit

  to the State Department’s website would have revealed to be a key requirement.1

         UAC fails to show it has pursued service “in a diligent fashion,” and it fails to show that it

  faces such serious obstacles that an indefinite timeline for service is required. If the Court decides

  to grant any extension beyond the deadline imposed by the January 18, 2019 Order, there is no

  good cause to enlarge the time for service of foreign defendants by any more than 60 days.




  1
    See U.S. Dep’t of State, Service of Process, https://travel.state.gov/content/travel/en/legal/
  travel-legal-considerations/internl-judicial-asst/Service-of-Process.html (last updated Nov. 7,
  2018) (“Letters rogatory are requests from a court in the United States to a court in a foreign
  country seeking international judicial assistance. They are often employed to obtain evidence
  abroad, but may also be utilized in effecting service of process, particularly in those countries
  that prohibit other methods of service.”) (emphasis added).
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 4 of 8



  2.     Jason Cox

         UAC’s efforts to serve Mr. Cox are equally underwhelming.               The Declaration of

  Reasonable Diligence accompanying UAC’s motion indicates that UAC last attempted to serve

  Mr. Cox on December 14, 2018. Motion Ex. A at 1. On December 17, 2018, UAC’s process

  server canceled the attempted service and returned the summons to UAC. Id. UAC does not

  identify any steps since that time to serve Mr. Cox, even after the Court issued its Order and put

  UAC on notice that Mr. Cox would be dismissed from the case without prejudice if he still was

  not served by March 6, 2019. It is unclear (i) what steps UAC now intends to take to effect service

  on Mr. Cox, (ii) why it could not have taken these steps after the Court issued its Order, and (iii)

  why it needs 120 additional days to take these steps. UAC has failed to carry its burden to establish

  good cause for an enlargement of the service period provided for under Rule 4(m). If the Court

  decides to grant any extension to the Plaintiff, there is no good cause to grant an extension any

  longer than 30 days.

                                              Conclusion

         Ninety days have elapsed since the filing of the Complaint, and forty-seven days since the

  Court’s Order that all unserved defendants be dismissed on March 6. UAC should have used this

  time to diligently pursue service, but UAC’s Motion offers no detail on its effort to serve foreign

  defendants and no information at all on its effort to serve Mr. Cox since mid-December. Worse,

  beyond its self-serving admonitions that effecting service on foreign parties may take years to

  complete and its vague assurances that it has hired a third-party vendor to provide assistance, UAC

  fails to provide any detail on its plan to effect service on the unserved parties to this case. This

  weak showing does not justify granting UAC an indefinite timeline for serving foreign defendants

  or a lengthy 120-day extension to serve Mr. Cox. UAC’s Motion should be denied and the
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 5 of 8



  unserved defendants should be dismissed without prejudice from this case, but if the Court does

  decide to enlarge time for service of process, the extension should be for no more than 60 days for

  the foreign defendants and no more than 30 days for Mr. Cox.

  Dated: March 7, 2019
                                        Respectfully submitted,

                                        /s/ Melissa Pallett-Vasquez________
                                        MELISSA C. PALLETT-VASQUEZ
                                        Florida Bar No. 715816
                                        Email: mpallett@bilzin.com
                                        LORI P. LUSTRIN
                                        Florida Bar No. 59228
                                        Email: llustrin@bilzin.com
                                        BILZIN SUMBERG BAENA PRICE & AXELROD
                                        LLP
                                        1450 Brickell Ave, Suite 2300
                                        Miami, Florida 33131
                                        Tel.: (305) 374-7580
                                        Fax: (305) 374-7593

                                        and

                                        IAN SIMMONS (admitted pro hac vice)
                                        D.C. Bar No. 439645
                                        Email: isimmons@omm.com
                                        KATRINA ROBSON (admitted pro hac vice)
                                        D.C. Bar No. 989341
                                        Email: krobson@omm.com
                                        SERGEI ZASLAVSKY (admitted pro hac vice)
                                        D.C. Bar No. 1010425
                                        Email: szaslavsky@omm.com
                                        ZHAO LIU (admitted pro hac vice)
                                        D.C. Bar No. 1022940
                                        Email: zliu@omm.com
                                        BRIAN P. QUINN (admitted pro hac vice)
                                        D.C. Bar No. 1048323
                                        Email: bquinn@omm.com
                                        O’MELVENY & MYERS LLP
                                        1625 Eye Street N.W.
                                        Washington, D.C. 20006
                                        Tel: (202) 383-5300
                                        Fax: (202) 383-5414
                                        Attorneys for Defendant Shammah Chancellor
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 6 of 8




                               /s/ Christopher R.J. Pace
                               CHRISTOPHER R.J. PACE
                               Florida Bar No. 721166
                               Email: crjpace@jonesday.com
                               MARC A. WEINROTH
                               Florida Bar No. 42873
                               Email: mweinroth@jonesday.com
                               JONES DAY
                               600 Brickell Avenue
                               Suite 3300
                               Miami, Florida 33131
                               Tel: (305) 714-9700
                               Fax: (305) 714-9799

                               JULIE M. MCEVOY (pro hac vice)
                               Email: jmcevoy@jonesday.com
                               JONES DAY
                               51 Louisiana Ave., N.W.
                               Washington, D.C. 20001
                               Tel: (202) 879-3939
                               Fax: (202) 626-1700

                               MARK W. RASMUSSEN (pro hac vice)
                               Email: mrasmussen@jonesday.com
                               THOMAS D. YORK (pro hac vice)
                               Email: tdyork@jonesday.com
                               JONES DAY
                               2727 N. Harwood Street
                               Suite 500
                               Dallas, TX 75201
                               Tel: (214) 220-3939
                               Fax: (214) 969-5100
                               Attorneys for Defendant Bitmain Inc.
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 7 of 8




                               /s/ Andrew C. Lourie
                               ANDREW C. LOURIE
                               Florida Bar No. 87772
                               Email: Andrew.Lourie@kobrekim.com
                               KOBRE & KIM LLP
                               201 South Biscayne Boulevard, Suite 1900
                               Miami, Florida 33131
                               Tel: (202) 664-1907
                               Fax: (305) 967-6120

                               and

                               BRIAN E. KLEIN (pro hac vice)
                               bklein@bakermarquart.com
                               DONALD R. PEPPERMAN (pro hac vice)
                               dpepperman@bakermarquart.com
                               BAKER MARQUART LLP
                               777 S. Figueroa Street, Suite 2850
                               Los Angeles, California 90017
                               Tel: (424) 652-7800
                               Fax: (424) 652-7850
                               Attorneys for Defendants Payward Ventures, Inc. and Jesse
                               Powell
Case 1:18-cv-25106-KMW Document 48 Entered on FLSD Docket 03/07/2019 Page 8 of 8



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 7, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                            /s/ Melissa Pallett-Vasquez
                                                 Melissa Pallett-Vasquez
